


 

EXHIBIT 10.21

 

ALLOS THERAPEUTICS, INC.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

PABLO J. CAGNONI, MD

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
effective as of December 13, 2007, by and between ALLOS THERAPEUTICS, INC., (the
“Company”), and PABLO J. CAGNONI, MD (“Executive”) (collectively, the
“Parties”).

 

WHEREAS, the Company wishes to continue to employ Executive and to assure itself
of the continued services of Executive on the terms set forth herein;

 

WHEREAS, Executive wishes to be so employed under the terms set forth herein;

 

WHEREAS, Executive and the Company are parties to the Employment Agreement (the
“Original Agreement”) dated March 19, 2007;

 

WHEREAS, the Company and Executive desire to amend and restate the Original
Agreement to, among other things, (i) reflect certain changes such that the
Executive will not be subject to adverse tax consequences under Section 409A of
the Code (as defined below) and (ii) implement certain changes recommended by
the Company’s outside compensation consultant regarding Executive’s change in
control severance benefits; and

 

WHEREAS, the Company and Executive intend that this Agreement shall supersede
and replace the Original Agreement.

 

NOW, THEREFORE, in consideration of the promises, mutual covenants, the above
recitals, and the agreements herein set forth, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
agree to the following terms and conditions of Executive’s employment:

 

1.             EMPLOYMENT.  The Company hereby agrees to employ Executive as
Senior Vice President, Chief Medical Officer and Executive hereby accepts such
employment upon the terms and conditions set forth herein as of the date first
written above. Executive commenced employment with the Company on March 19, 2007
(“Start Date”).

 

2.             AT-WILL EMPLOYMENT.  It is understood and agreed by the Company
and Executive that this Agreement does not contain any promise or representation
concerning the duration of Executive’s employment with the Company. Executive
specifically acknowledges that his employment with the Company is at-will and
may be altered or terminated by either Executive or the Company at any time,
with or without cause and/or with or without notice.  The nature, terms or
conditions of Executive’s employment with the Company cannot be changed by any
oral representation, custom, habit or practice, or any other writing.  In
addition, that the rate of salary, any bonuses, paid time off, other
compensation, or vesting schedules are stated in units of years or months does
not alter the at-will nature of the employment, and does not mean and should not
be interpreted to mean that Executive is guaranteed employment to the end of any
period of time or for any period of time. In the event of conflict between this
disclaimer and any other statement, oral or written, present or future,

 

--------------------------------------------------------------------------------


 

concerning terms and conditions of employment, the at-will relationship
confirmed by this disclaimer shall control.  This at-will status cannot be
altered except in writing signed by Executive and the Chairman of the Board of
Directors.

 

3.             DUTIES.  Executive shall render full-time services to the Company
as the Senior Vice President, Chief Medical Officer of the Company (together
with such other position or positions consistent with Executive’s title as the
Board shall specify from time to time) and shall have such duties typically
associated with such title.  Subject to the foregoing, Executive also agrees to
serve as an officer and/or director of the Company or any parent or subsidiary
of the Company, as specified by the Board, in each case without additional
compensation.  Employee shall report directly and exclusively to the Chief
Executive Officer of the Company.  Subject to the terms and conditions set forth
in this Agreement, Executive shall devote his full business time, attention, and
efforts to the performance of his duties under this Agreement and shall not
engage in any other business or occupation during his employment with the
Company pursuant to this Agreement, including, without limitation, any activity
that (a) conflicts with the interests of the Company or its subsidiaries,
(b) interferes with the proper and efficient performance of his duties for the
Company, or (c) interferes with the exercise of his judgment in the Company’s
best interests.  Notwithstanding the foregoing, nothing herein shall preclude
Executive from (i) serving, with the prior written consent of the Board, as a
member of the board of directors or advisory boards (or their equivalents in the
case of a non-corporate entity) of non-competing businesses and charitable
organizations, (ii) engaging in charitable activities and community affairs, and
(iii) subject to the terms and conditions set forth in the Confidentiality
Agreement (as defined below), managing his personal investments and affairs;
provided, however, that the activities set out in clauses (i), (ii) and
(iii) shall be limited by Executive so as not to materially interfere,
individually or in the aggregate, with the performance of his duties and
responsibilities hereunder.

 

4.             POLICIES AND PROCEDURES.  Executive agrees that he is subject to
and will comply with the policies and procedures of the Company, as such
policies and procedures may be modified, added to or eliminated from time to
time at the sole discretion of the Company, except to the extent any such policy
or procedure specifically conflicts with the express terms of this Agreement. 
Executive further agrees and acknowledges that any written or oral policies and
procedures of the Company do not constitute contracts between the Company and
Executive.

 

5.             COMPENSATION.  For all services rendered and to be rendered
hereunder, the Company agrees to pay to the Executive, and the Executive agrees
to accept a base salary of $385,000 per annum (“Base Salary”). Any such salary
shall be payable in equal biweekly installments and shall be subject to such
deductions or withholdings as the Company is required to make pursuant to law,
or by further agreement with the Executive.  Executive’s salary shall be subject
to annual review and adjustment by the Compensation Committee of the Board of
Directors.

 

6.             ANNUAL BONUS.  Executive will be eligible to participate in the
Company’s Corporate Bonus Plan, pursuant to which Executive will be eligible for
an annual bonus award to be determined in accordance with the terms of the plan
(“Annual Bonus”).  For 2007, Executive’s target bonus award under the Corporate
Bonus Plan shall equal 35% of Executive’s actual base salary earned in 2007,
weighted 60% to the achievement of the Company’s corporate objectives and 40% to
the achievement of individual objectives determined by the Compensation

 

2

--------------------------------------------------------------------------------


 

Committee of the Company’s Board of Directors, in consultation with the Chief
Executive Officer.  A copy of the Corporate Bonus Plan has been provided to
Employee.

 

7.             SIGNING BONUS.  Within thirty (30) days following Executive’s
Start Date, Executive was paid a bonus of $50,000 less applicable employment tax
withholdings and deductions (“Signing Bonus”).  Provided that Executive remains
employed by the Company and has satisfied certain milestones determined by the
Compensation Committee of the Board of Directors within thirty (30) days of
Executive’s Start Date, on January 11, 2008, Executive shall receive an
additional Signing Bonus of $50,000 less applicable employment tax withholdings
and deductions.

 

8.             Intentionally omitted.

 

9.             Intentionally omitted.

 

10.          OTHER BENEFITS.  While employed by the Company as provided herein:

 

(a)           Executive and Employee Benefits.  The Executive shall be entitled
to all benefits to which other executive officers of the Company are entitled,
on terms comparable thereto, including, without limitation, participation in the
401(k) plan, group insurance policies and plans, medical, health, vision, and
disability insurance policies and plans, and the like, which may be maintained
by the Company for the benefit of its executives. The Company reserves the right
to alter and amend the benefits received by Executive from time to time at the
Company’s discretion.

 

(b)           Out-of-Pocket Expense Reimbursement.  The Executive shall receive,
against presentation of proper receipts and vouchers, reimbursement for direct
and reasonable out-of-pocket expenses incurred by him in connection with the
performance of his duties hereunder, according to the policies of the Company.

 

(c)           Personal Time Off.  The Executive shall be entitled to the same
number of holidays and sick days as are generally allowed to executive officers
of the Company and to the maximum amount of vacation allowed to executive
officers of the Company, in accordance with Company policies in effect from time
to time.

 

11.          PROPRIETARY AND OTHER OBLIGATIONS.  Executive has signed and agrees
to comply with the Company’s standard form of Employee Confidentiality and
Inventions Assignment Agreement (“Confidentiality Agreement”) as a condition of
his continued employment by the Company.  Executive further agrees that all
Company-related business procured by the Executive, and all Company-related
business opportunities and plans made known to Executive while employed by the
Company, are and shall remain the permanent and exclusive property of the
Company.

 

12.          TERMINATION.  Executive and the Company each acknowledge that
either party has the right to terminate Executive’s employment with the Company
at any time for any reason whatsoever, with or without cause or advance notice
pursuant to the following:

 

(a)           Termination by Death or Disability.  Subject to applicable state
or federal law, in the event Executive shall die during the period of his
employment hereunder or

 

3

--------------------------------------------------------------------------------


 

become permanently disabled, as evidenced by notice to the Company and
Executive’s inability to carry out his job responsibilities for a continuous
period of more than three months, Executive’s employment and the Company’s
obligation to make payments hereunder shall terminate on the date of his death,
or the date upon which, in the sole determination of the Board of Directors,
Executive has failed to carry out his job responsibilities for three months,
except that the Company shall pay Executive’s estate any salary earned but
unpaid prior to termination, all accrued but unused vacation and any business
expenses that were incurred but not reimbursed as of the date of termination. 
Vesting of any unvested stock options or restricted stock shall cease on the
date of termination.

 

(b)           Voluntary Resignation by Executive.  In the event Executive
voluntarily terminates his employment with the Company (other than for Good
Reason (as defined below)), the Company’s obligation to make payments hereunder
shall cease upon such termination, except that the Company shall pay Executive
any salary earned but unpaid prior to termination, all accrued but unused
vacation and any business expenses that were incurred but not reimbursed as of
the date of termination.  Vesting of any unvested stock options or restricted
stock shall cease on the date of termination.

 

(c)           Termination for Just Cause.  In the event the Executive is
terminated by the Company for Just Cause (as defined below), the Company’s
obligation to make payments hereunder shall cease upon the date of receipt by
Executive of written notice of such termination (the “date of termination” for
purposes of this Section 12(c)), except that the Company shall pay Executive any
salary earned but unpaid prior to termination, all accrued but unused vacation
and any business expenses that were incurred but not reimbursed as of the date
of termination.  Vesting of any unvested stock options or restricted stock shall
cease on the date of termination.

 

(d)           Termination by the Company without Just Cause or Resignation for
Good Reason (Other Than Change in Control).  The Company shall have the right to
terminate Executive’s employment with the Company at any time without Just
Cause.  In the event Executive is terminated by the Company without Just Cause
or Executive resigns for Good Reason (other than in connection with a Change in
Control (as defined below)), and upon the execution of a full general release by
Executive (“Release”), in the form attached hereto as Exhibit A, releasing all
claims known or unknown that Executive may have against the Company as of the
date Executive signs such release, and upon the written acknowledgment of his
continuing obligations under the Confidentiality Agreement, Executive shall be
entitled to receive the following severance benefits: (i) continuation of
Executive’s base salary, then in effect, for a period of twelve (12) months
following the date of termination, paid on the same basis and at the same time
as previously paid or as otherwise required under Section 15 of this Agreement;
(ii) payment of any accrued but unused vacation and sick leave; and (iii) the
Company shall pay the premiums of Executive’s group health insurance COBRA
continuation coverage, including coverage for Executive’s eligible dependents,
for a maximum period of twelve (12) months following the date of termination;
provided, however, that (a) the Company shall pay premiums for Executive’s
eligible dependents only for coverage for which those eligible dependents were
enrolled immediately prior to the termination without Just Cause or resignation
for Good Reason and (b) the Company’s obligation to pay such premiums shall
cease immediately upon Executive’s eligibility for comparable group health
insurance provided by a new employer of Executive.  Vesting of any unvested
stock options or restricted stock shall cease on the date of termination.

 

4

--------------------------------------------------------------------------------


 

(e)           Change in Control Severance Benefits.  In the event that the
Company (or any surviving or acquiring corporation) terminates Executive’s
employment without Just Cause or Executive resigns for Good Reason within one
(1) month prior to or twelve (12) months following the effective date of a
Change in Control (a “Change in Control Termination”), and upon the execution of
a Release, Executive shall be entitled to receive the following Change in
Control severance benefits: (i) a lump-sum cash payment in an amount equal to
(A) 1.5 times Executive’s annual base salary then in effect, plus (B) 1.5 times
the greater of (1) Executive’s annualized target bonus award for the year in
which Executive’s employment terminates or (2) the Annual Bonus amount paid to
Executive in the immediately preceding year; (ii) payment of any accrued but
unused vacation and sick leave; (iii) payment of Executive’s target bonus award
for the year in which Executive’s employment terminates, prorated through the
date of the Change in Control Termination; (iv) the Company (or any surviving or
acquiring corporation) shall pay the premiums of Executive’s group health
insurance COBRA continuation coverage, including coverage for Executive’s
eligible dependents, for a maximum period of eighteen (18) months following a
Change in Control Termination; and (v) the Company (or any surviving or
acquiring corporation) shall pay the costs of outplacement assistance services
from an outplacement agency selected by Executive for a period of nine
(9) months following a Change in Control Termination, up to maximum of $11,250
in aggregate; provided, however, that (a) the Company (or any surviving or
acquiring corporation) shall pay premiums for Executive’s eligible dependents
only for coverage for which those eligible dependents were enrolled immediately
prior to the Change in Control Termination and (b) the Company’s (or any
surviving or acquiring corporation’s) obligation to pay such premiums shall
cease immediately upon Executive’s eligibility for comparable group health
insurance provided by a new employer of Executive.  Executive agrees that the
Company’s (or any surviving or acquiring corporation) payment of health
insurance premiums will satisfy its obligations under COBRA for the period
provided.

 

In addition, notwithstanding anything contained in Executive’s stock option or
restricted stock grant agreements to the contrary, in the event the Company (or
any surviving or acquiring corporation) terminates Executive’s employment
without Just Cause or Executive resigns for Good Reason within one (1) month
prior to or twelve (12) months following the effective date of a Change in
Control, and any surviving corporation or acquiring corporation assumes
Executive’s stock options and/or restricted stock, as applicable, or substitutes
similar stock options or stock awards for Executive’s stock options and/or
restricted stock, as applicable, in accordance with the terms of the Company’s
equity incentive plans, then (i) the vesting of all of Executive’s stock options
and/or restricted stock (or substitute stock options or stock awards), as
applicable, shall be accelerated in full and (ii) the term and the period during
which Executive’s stock options may be exercised shall be extended to twelve
(12) months after the date of Executive’s termination of employment; provided,
that, in no event shall such options be exercisable after the expiration date of
such options as set forth in the stock option grant notice and/or agreement
evidencing such options.

 

(f)            Legal Costs.  Following a Change in Control, in the event
Executive institutes and prevails in litigation regarding the validity or
enforceability of, or liability under, any material provision of this Section 12
or any guarantee of performance thereof, the Executive shall be entitled to
payment of his reasonable attorney’s fees and expenses by the Company.

 

5

--------------------------------------------------------------------------------


 

13.          DEFINITIONS.

 

(a)           Just Cause.  As used in this Agreement, “Just Cause” shall mean
the occurrence of one or more of the following: (i) Executive’s conviction of a
felony or a crime involving moral turpitude or dishonesty; (ii) Executive’s
participation in a fraud or act of dishonesty against the Company;
(iii) Executive’s intentional and material damage to the Company’s property;
(iv) material breach of Executive’s employment agreement, the Company’s written
policies, or the Confidentiality Agreement that is not remedied by Executive
within fourteen (14) days of written notice of such breach from the Board of
Directors; or (v) conduct by Executive which demonstrates Executive’s gross
unfitness to serve the Company as Senior Vice President, Chief Medical Officer,
as determined in the sole discretion of the Board of Directors.  Executive’s
physical or mental disability or death shall not constitute cause hereunder.

 

(b)           Good Reason.  As used in this Agreement, “Good Reason” shall mean
any one of the following events which occurs without Executive’s consent on or
after the commencement of Executive’s employment provided that Executive has
first provided written notice to any member of the Board (or the surviving
corporation, as applicable) of the occurrence of such event(s) within 90 days of
the first such occurrence and the Company (or surviving corporation) has not
cured such event(s) within 30 days after Executive’s written notice is received
by such member of the Board (or by the surviving corporation):  (i) a reduction
of Executive’s then existing annual salary base or annual bonus target by more
than ten percent (10%), unless the Executive accepts such reduction or such
reduction is done in conjunction with similar reductions for similarly situated
employees of the Company (it being understood that, solely for purposes of this
paragraph 13(b), such a reduction in the annual bonus target not accepted by
Executive is considered a material breach of this Agreement); (ii) any request
by the Company (or any surviving or acquiring corporation) that the Executive
relocate to a new principal base of operations that would increase Executive’s
one-way commute distance by more than thirty-five (35) miles from his
then-principal base of operations, unless Executive accepts such relocation
opportunity; or (iii) for purposes of Section 12(e) only, if, following a Change
in Control, Executive’s benefits and responsibilities are materially reduced, or
Executive’s base compensation or annual bonus target are reduced by more than
10%, in each case, by comparison to the benefits, responsibilities, base
compensation or annual bonus target in effect immediately prior to such
reduction (it being understood that, solely for purposes of this paragraph
13(b), the aforementioned reductions in the annual bonus target or benefits are
considered a material breach of this Agreement).

 

(c)           Change in Control.  As used in this Agreement, a “Change in
Control” is defined as: (a) a sale, lease, exchange or other transfer in one
transaction or a series of related transactions of all or substantially all of
the assets of the Company (other than the transfer of the Company’s assets to a
majority-owned subsidiary corporation); (b) a merger or consolidation in which
the Company is not the surviving corporation (unless the holders of the
Company’s outstanding voting stock immediately prior to such transaction own,
immediately after such transaction, securities representing at least fifty
percent (50%) of the voting power of the corporation or other entity surviving
such transaction); (c) a reverse merger in which the Company is the surviving
corporation but the shares of the Company’s common stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise (unless the holders of the
Company’s outstanding voting stock immediately prior to such transaction own,
immediately

 

6

--------------------------------------------------------------------------------


 

after such transaction, securities representing at least fifty percent (50%) of
the voting power of the Company); or (d) any transaction or series of related
transactions in which in excess of 50% of the Company’s voting power is
transferred.

 

14.          TERMINATION OF COMPANY’S OBLIGATIONS.  Notwithstanding any
provisions in this Agreement to the contrary, the Company’s obligations, and
Executive’s rights pursuant to Sections 12(d) and 12(e) herein, regarding salary
continuation and the payment of COBRA premiums, shall cease and be rendered a
nullity immediately should Executive fail to comply with the provisions of the
Confidentiality Agreement or if Executive directly or indirectly competes with
the Company.

 

15.          CODE SECTION 409A COMPLIANCE.  To the extent any payments or
benefits pursuant to Section 12 above (a) are paid from the date of termination
of Executive’s employment through March 15 of the calendar year following such
termination, such severance benefits are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and
thus payable pursuant to the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations; (b) are paid following said
March 15, such Severance Benefits are intended to constitute separate payments
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations made upon an
involuntary separation from service and payable pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to the maximum extent
permitted by said provision, (c) represent the reimbursement or payment of costs
for outplacement services, such payments are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and
to qualify for the exception from deferred compensation pursuant to
Section 1.409A-1(b)(9)(v)(A); and (d) are in excess of the amounts specified in
clauses (a), (b) and (c) of this paragraph, shall (unless otherwise exempt under
Treasury Regulations) be considered separate payments subject to the
distribution requirements of Section 409A(a)(2)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”), including, without limitation, the requirement
of Section 409A(a)(2)(B)(i) of the Code that payments or benefits be delayed
until 6 months after Executive’s separation from service if Executive is a
“specified employee” within the meaning of the aforesaid section of the Code at
the time of such separation from service. In the event that a six month delay of
any such separation payments or benefits is required, on the first regularly
scheduled pay date following the conclusion of the delay period Executive shall
receive a lump sum payment or benefit in an amount equal to the separation
payments and benefits that were so delayed, and any remaining separation
payments or benefits shall be paid on the same basis and at the same time as
otherwise specified pursuant to this Agreement (subject to applicable tax
withholdings and deductions).

 

16.          INDEMNIFICATION.  The Company and Executive have entered into and
agree to comply with the Company’s standard form of indemnification agreement
for executive officers.

 

17.          PARACHUTE TAXES

 

(a)           The following terms shall have the meanings set forth below for
purposes of this Section 17.

 

(i)            “Accounting Firm” means a certified public accounting firm chosen
by the Company.

 

7

--------------------------------------------------------------------------------


 

(ii)           “After-Tax” means after taking into account all applicable Taxes
and Excise Tax.

 

(iii)         “Excise Tax” means the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

 

(iv)          “Gross-Up Payment” means an amount such that, after payment by
Executive of all Taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, (i) any income and FICA taxes
(and any interest and penalties imposed with respect thereto) and (ii) Excise
Tax imposed upon the Gross-Up Payment, Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.  For
purposes of determining the amount of the Gross-Up Payment, Executive shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be
made, and state and local income taxes at the highest marginal rate of taxation
in either the state and locality of Executive’s place of employment at the time
of the Change in Control or in the state and locality of residence at the time
or times of payment, as applicable, net of the maximum reduction in federal
income taxes that could be obtained from the deduction of the state and local
taxes.

 

(v)            “Parachute Value” of a Payment means the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2) of the Code, as determined by the Accounting Firm for
purposes of determining whether and to what extent the Excise Tax will apply to
such Payment.

 

(vi)          “Payment” means any payment, distribution or benefit in the nature
of compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid or payable pursuant to this Agreement or
otherwise.

 

(vii)         “Safe Harbor Amount” means 2.99 times Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.

 

(viii)        “Taxes” means all federal, state, local and foreign income,
excise, social security and other taxes, other than the Excise Tax, and any
associated interest and penalties.

 

(ix)          “Underpayment” has the meaning set forth in Section 17(c).

 

(b)           If any Payment is subject to the Excise Tax, then the Company
shall pay Executive a Gross-Up Payment (regardless of whether Executive’s
employment has terminated). Notwithstanding the foregoing, if the Parachute
Value of all Payments does not exceed 110% of the Safe Harbor Amount, then the
Company shall not pay Executive a Gross-Up Payment, and the Payments due to
Executive from the Company shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount.  The reduction of
Payments, if applicable, shall be made by first reducing the acceleration of
Executive’s stock option vesting (if any), and then by reducing the payments
under Section 12(e)(v), (iv), (ii), (iii), (i), in that order, unless an
alternative method of reduction is elected by Executive, subject to approval by
the Company, and in any event shall be made in such a manner as to maximize the
economic present

 

8

--------------------------------------------------------------------------------


 

value of all Payments actually made to Executive, determined by the Accounting
Firm as of the date of the Change in Control for purposes of Section 280G of the
Code using the discount rate required by Section 280G(d)(4) of the Code.

 

(c)           All determinations required to be made under this Section 17,
including whether and when Gross-Up Payments are required and the amount of such
Gross-Up Payments, whether and in what manner any Payments are to be reduced
pursuant to the second sentence of Section 17(b), and the assumptions to be
utilized in arriving at such determinations, shall be made by the Accounting
Firm, and shall be binding upon the Company and Executive, except to the extent
the Internal Revenue Service or a court of competent jurisdiction makes an
inconsistent final and binding determination. The Accounting Firm shall provide
detailed supporting calculations both to the Company and Executive within 15
business days after receiving notice from Executive that there has been a
Payment or such earlier time as may be requested by the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment that becomes due pursuant to this Section 17 shall be paid by
the Company to Executive within five days of the receipt of the Accounting
Firm’s determination, or, if later, at least 20 business days before Executive
is obligated to pay the related Excise Tax. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments that will not have been made by the Company should have been made (an
“Underpayment”). In the event the Accounting Firm determines that there has been
an Underpayment or Executive is required to make a payment of any Excise Tax as
a result of a claim described in Section 17(d), then the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive.

 

(d)           Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after Executive is informed in
writing of such claim. Executive shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies Executive in writing prior to the expiration of such
period that the Company desires to contest such claim, Executive shall:

 

(i)            give the Company any information reasonably requested by the
Company relating to such claim,

 

(ii)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

(iii)         cooperate with the Company in good faith in order effectively to
contest such claim, and

 

9

--------------------------------------------------------------------------------


 

(iv)          permit the Company to participate in any proceedings relating to
such claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest, and shall indemnify and hold Executive harmless,
on an After-Tax basis, for any Excise Tax or Taxes imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 17(d), the Company shall control all
proceedings taken in connection with such contest, and, at its sole discretion,
may pursue or forgo any and all administrative appeals, proceedings, hearings
and conferences with the applicable taxing authority in respect of such claim
and may, at its sole discretion, either direct Executive to pay the Taxes
claimed and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that, if
the Company directs Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to Executive, on an
interest-free basis, and shall indemnify and hold Executive harmless, on an
After-Tax basis, from any Excise Tax or Taxes imposed with respect to such
advance or with respect to any imputed income in connection with such advance;
and provided, further, that any extension of the relevant statute of limitations
is limited solely to such contested amount. Furthermore, the Company’s control
of the contest shall be limited to issues with respect to which the Gross-Up
Payment would be payable hereunder, and Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

 

(e)           If, at any time after receiving a Gross-Up Payment or an advance
pursuant to Section 17(d), Executive receives any refund of the associated
Excise Tax, Executive shall promptly pay to the Company the amount of such
refund, together with any interest paid or credited thereon net of all Taxes
applicable thereto. If, after Executive receives an advance pursuant to
Section 17(d), a determination is made that Executive is not entitled to any
refund with respect to such claim and the Company does not notify Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid, and the amount of any Gross-Up Payment owed
to Executive shall be reduced (but not below zero) by the amount of such
advance.

 

(f)            Notwithstanding any other provision of this Section 17, the
Company may, in its sole discretion, withhold and pay over to the Internal
Revenue Service or any other applicable taxing authority, for the benefit of
Executive, all or any portion of any Gross-Up Payment, and Executive hereby
consents to such withholding.

 

18.          MISCELLANEOUS.

 

(a)           Taxes.  Except as specifically set forth herein, Executive agrees
to be responsible for the payment of any taxes due on any and all compensation,
stock option, restricted stock or other benefits provided by the Company
pursuant to this Agreement.  Executive acknowledges and represents that the
Company has not provided any tax advice to him in connection with this Agreement
and that he has been advised by the Company to seek tax advice from his own tax
advisors regarding this Agreement and payments that may be made to him pursuant
to this Agreement, including specifically, the application of the provisions of
Section 409A of the Code to such payments.

 

10

--------------------------------------------------------------------------------


 

(b)           Modification/Waiver.  This Agreement may not be amended, modified,
superseded, canceled, renewed or expanded, or any terms or covenants hereof
waived, except by a writing executed by each of the parties hereto or, in the
case of a waiver, by the party waiving compliance.  Failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect his or its right at a later time to enforce the same.  No waiver by a
party of a breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of any agreement contained in the
Agreement.

 

(c)           Costs of Enforcement.  If any contest or dispute shall arise under
this Agreement, each party hereto shall bear its own legal fees and expenses.

 

(d)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

(e)           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign any of his duties hereunder and he may not
assign any of his rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.

 

(f)            Notices.  All notices given hereunder shall be given by certified
mail, addressed, or delivered by hand, to the other party at his or its address
as set forth herein, or at any other address hereafter furnished by notice given
in like manner.  Executive promptly shall notify Company of any change in
Executive’s address.  Each notice shall be dated the date of its mailing or
delivery and shall be deemed given, delivered or completed on such date.

 

(g)           Governing Law; Personal Jurisdiction and Venue.  This Agreement
and all disputes relating to this Agreement shall be governed in all respects by
the laws of the State of Colorado as such laws are applied to agreements between
Colorado residents entered into and performed entirely in Colorado.  The Parties
acknowledge that this Agreement constitutes the minimum contacts to establish
personal jurisdiction in Colorado and agree to a Colorado court’s exercise of
personal jurisdiction.  The Parties further agree that any disputes relating to
this Agreement shall be brought in courts located in the State of Colorado.

 

(h)           Entire Agreement.  This Agreement, together with the other
agreements and exhibits specifically referenced herein, set forth the entire
agreement and understanding of the parties hereto with regard to the employment
of the Executive by the Company and supersede any and all prior agreements,
arrangements and understandings, written or oral, pertaining to the subject
matter hereof, including the Original Agreement.  No representation, promise or
inducement relating to the subject matter hereof has been made to a party that
is not embodied in these Agreements, and no party shall be bound by or liable
for any alleged representation, promise or inducement not so set forth herein.

 

11

--------------------------------------------------------------------------------


 

(i)            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.

 

[Remainder of Page Intentionally Left Blank]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have each duly executed this AMENDED AND
RESTATED EMPLOYMENT AGREEMENT effective as of the day and year first above
written.

 

ALLOS THERAPEUTICS, INC.

 

 

/s/ Paul L. Berns

 

 

By:

Paul L. Berns

Its:

President and Chief Executive Officer

 

Address:

11080 CirclePoint Road

 

Westminster, CO 80020

 

EXECUTIVE:

 

 

/s/ Pablo J. Cagnoni

By:

Pablo J. Cagnoni, MD

 

 

Address:

1326 S. Columbine St.

 

Denver, CO 80210

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

RELEASE AGREEMENT

 

I understand that my position with Allos Therapeutics, Inc. (the “Company”)
terminated effective                       ,            (the “Separation
Date”).  The Company has agreed that if I choose to sign this Release, the
Company will pay me certain severance or consulting benefits pursuant to the
terms of the Employment Agreement (the “Agreement”) between myself and the
Company, and any agreements incorporated therein by reference.  I understand
that I am not entitled to such benefits unless I sign this Release and it
becomes fully effective.  I understand that, regardless of whether I sign this
Release, the Company will pay me all of my accrued salary and vacation through
the Separation Date, to which I am entitled by law.

 

In consideration for the severance benefits I am receiving under the Agreement,
I hereby release the Company and its officers, directors, agents, attorneys,
employees, shareholders, parents, subsidiaries, and affiliates from any and all
claims, liabilities, demands, causes of action, attorneys’ fees, damages, or
obligations of every kind and nature, whether they are now known or unknown,
arising at any time prior to the date I sign this Release.  This general release
includes, but is not limited to:  all federal and state statutory and common law
claims, claims related to my employment or the termination of my employment or
related to breach of contract, tort, wrongful termination, discrimination, wages
or benefits, or claims for any form of equity or compensation.  Notwithstanding
the release in the preceding sentence, I am not releasing any right of
indemnification I may have for any liabilities arising from my actions within
the course and scope of my employment with the Company.

 

If I am forty (40) years of age or older as of the Separation Date, I
acknowledge that I am knowingly and voluntarily waiving and releasing any rights
I may have under the federal Age Discrimination in Employment Act of 1967, as
amended (“ADEA”).  I also acknowledge that the consideration given for the
waiver in the above paragraph is in addition to anything of value to which I was
already entitled.  I have been advised by this writing, as required by the ADEA
that:  (a) my waiver and release do not apply to any claims that may arise after
my signing of this Release; (b) I should consult with an attorney prior to
executing this Release; (c) I have twenty-one (21) days within which to consider
this Release (although I may choose to voluntarily execute this Release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Release; and (e) this Release will not be effective until the eighth
day after this Release has been signed both by me and by the Company (“Effective
Date”).

 

Agreed:

 

ALLOS THERAPEUTICS INC.

 

PABLO J. CAGNONI

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

Date:

 

--------------------------------------------------------------------------------
